Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings

The drawings are objected to because Figs. 13 and 15 are informal and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the total" in Line 4, “the direction” in Line 6.
Claim 2 recites the limitation "the magnetic centre" in Line 1; “the moments” in Line 3.
Claim 5 recites the limitation "the resultant" in Line 3.
Claim 6 recites the limitation "the immediate" in Line 2.  
Claim 24 recites the limitation "the sensitivity" in Line 1, “the reference” in Line 10.
There is insufficient antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legeret et al. (US Patent Application Publication No. 2018/0024498). With regard to Claim 1, Legeret discloses an inertia mobile component (1) for a horological resonator, arranged so as to oscillate about an axis (D) of oscillation, and comprising at least one magnetic area (60), which magnetic area comprises at least one magnet (6) or at least one magnetized ferromagnetic area, wherein the total resultant magnetic moment of all of the magnetic areas comprised in the inertia mobile component is aligned in the direction of the axis of oscillation, wherein the inertia mobile component bears at least one magnetic compensating element, the magnetization component thereof in a direction perpendicular to the axis of oscillation can be adjusted in order to obtain a total resultant magnetic moment that is aligned in the direction of the axis of oscillation.
With regard to Claim 2, Legeret discloses a magnetic centre of mass (Fig. 1) thereof is located on the axis of oscillation, the magnetic centre of mass being defined by the moments of order 1 of the component of the magnetic moment that is in the direction of the axis of oscillation.
With regard to Claim 3, Legeret discloses all of the magnetic areas comprising in the inertia mobile component have permanent magnetization (Paragraph 0044).
With regard to Claim 4, Legeret discloses the inertia mobile component being devoid of any ferromagnetic components and ferromagnetic areas other than the magnetic areas and than the at least one magnetic compensating element, which are all formed by permanent magnets (Paragraph 0044).
With regard to Claim 5, Legeret discloses the horological resonator comprising at least one inertia mobile component, and comprising return means (3) for maintaining the oscillation of the at least one inertia mobile component, wherein the resultant of the magnetic moments of all of the magnetic areas borne by the at least one inertia mobile component has a zero component in any plane perpendicular to the axis of oscillation.
With regard to Claim 6, Legeret discloses all of the areas comprising in the resonator in the immediate vicinity of the at least one inertia mobile component have a zero magnetic moment (Paragraph 0044), and are devoid of any ferromagnetic components, ferromagnetic areas and magnets.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having resonators and magnetized ferromagnetic areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833